DETAILED ACTION
This Final action is responsive to communications: 01/08/2021.
Applicant amended claims 6, 10, 11, 13, 17, 18; claims 1-5 are in cancelled status. Claims 6-19 are pending. Claims 6 and 13 are independent.

Examiner Interview
	See attached Examiner Initiated Interview Summary.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
G) Per MPEP 2112 anticipation is the epitome of obviousness.
H) Per MPEP 1207.03(a) II, lack of novelty is the epitome of obviousness.
I) Applicants seeking an interview with the examiner are encouraged to take advantage of Office's WebEx Conferencing as an alternative to face-to-face or telephonic meetings. See details in the conclusion section.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
4a. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following claim language must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Regarding claims 6, 10-11, 13, and 17-18, the bolded/ highlighted features must be shown in the drawings, or cancelled from the claims. Drawings e.g. Fig. 9-21 do not show this feature. In summary, the drains and the sources of the four transistors and their relative positions with gate electrodes, metal lines are not understood in view of the drawings. In addition, drawings should label drains, sources clearly (e.g. d1, s1) since their relative positions/ connections are being claimed. Further some components e.g. substrate not shown.  
Claim 6. A semiconductor device, comprising: 
a substrate including a first active region and a second active region extended in a first direction, the first active region and the second active region being provided in a second direction perpendicular to the first direction; 
a first gate electrode extended in the second direction on the first active region and the second active region; 

a third gate electrode extended in the second direction on the second active region; 
a first source region and a first drain region on the first active region at both sides of the first gate electrode; 
a second source region and a second drain region on the first active region at both sides of the second gate electrode; 
a third source region and a third drain region on the second active region at both sides of the first gate electrode; 
a forth source region and a forth drain region on the second active region at both sides of the third gate electrode; 
a first conductive line electrically connected to the first gate electrode; 
a second conductive line electrically connected to the second gate electrode, the first source region, and the second source region; 
a third conductive line electrically connected to the third gate electrode, the third source region, and the fourth source region; and 
a fourth conductive line electrically connected to the first drain region, the second drain region, the third drain region, and the fourth drain region, 
wherein a first voltage is provided to the second conductive line, and 
wherein a second voltage is provided to the third conductive line.
Claim 10. The semiconductor device of claim 6, wherein the first gate electrode and the first source region, and the first drain region comprise a first transistor, 
the second source region, and the second drain region comprise a second transistor, 
wherein the first gate electrode and the third source region, and the third drain region comprise a third transistor, 
wherein the third gate electrode and the fourth source region, and the fourth drain region comprise a fourth transistor, 
wherein the first drain region and the second drain region are shared by the first transistor and the second transistor, and 
wherein the third drain region and the fourth drain region are shared by the third transistor and the fourth transistor.
Claim 11. The semiconductor device of claim 6, wherein the first conductive line is electrically connected to the first gate electrode through a first via, wherein the second conductive line is electrically connected to each of the second gate electrode, the first source region, and the second source region through second vias; 
wherein the third conductive line is electrically connected to each of the third gate electrode, the third source region, and the fourth source region through third vias; and 
wherein the fourth conductive line is electrically connected to the first drain region, the second drain region, the third drain region, and the fourth drain region through fourth vias.
Claim 13. A semiconductor device, comprising: 
substrate including a first active region and a second active region extended in a first direction, the first active region and the second active region being provided in a second direction perpendicular to the first direction; 
a first gate electrode extended in the second direction on the first active region and the second active region; 
a second gate electrode extended in the second direction on the first active region; 
a third gate electrode extended in the second direction on the second active region; a first source region and a first drain region on the first active region at both sides of the first gate electrode; 
a second source region and a second drain region on the first active region at both sides of the second gate electrode; 
a third source region and a third drain region on the second active region at both sides of the first gate electrode; 
a forth source region and a forth drain region on the second active region at both sides of the third gate electrode; 
a first conductive line electrically connected to the first gate electrode; 
a second conductive line electrically connected to the second gate electrode; 
a third conductive line electrically connected to the first source region and the second source region; 
a fourth conductive line electrically connected to the third source region and the fourth source region; 
first drain region, the second drain region, the third drain region, and the fourth drain region; and 
a sixth conductive line electrically connected to the third gate electrode, 
wherein a first voltage is provided to the third conductive line, and wherein a second voltage is provided to the fourth conductive line.
Claim 17. The semiconductor device of claim 13, wherein the first gate electrode and the first source region, and the first drain region comprise a first transistor, wherein the second gate electrode and the second source region, and the second drain region comprise a second transistor, wherein the first gate electrode and the third source region, and the third drain region comprise a third transistor, wherein the third gate electrode and the fourth source region, and the fourth drain region comprise a fourth transistor, wherein the first source region and the second source are shared by the first transistor and the second transistor, and wherein the third drain region and the fourth drain region are shared by the third transistor and the fourth transistor.
Claim 18. The semiconductor device of claim 13, wherein the first conductive line is electrically connected to the first gate electrode through a first via, wherein the second conductive line is electrically connected to the second gate electrode through second via; wherein the third conductive line is electrically connected to each of the first source region and the second source region through third vias; wherein the fourth conductive line is electrically connected to each of the third source region and the fourth source region through fourth vias; 
the fifth conductive line is electrically connected to the first drain region, the second drain region, the third drain region, and the fourth drain region through fifth vias, and 
wherein the sixth conductive line is electrically connected to the third gate electrode through a sixth via.
4b.	The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
4c.	The drawings are objected to because they are missing labels/ part numbers distinguishing claimed regions e.g. first drain, second drain (see above).
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

 Claim Objections
5. 	Claims 6-19 are objected to because they are not readable on the layout features of the drawings.
If applicable, Applicant is requested to check all claim informality, language issues (e.g. antecedent issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.  Further, Applicant is requested to check other  informality, language, spelling, typo  issues, informal marks (if applicable) for specification to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In general, claims 6-19 are directed to layout of IC or, device (s)  -  Integrated circuit layout, also known IC layout, IC mask layout, or mask design, is the representation of an integrated circuit in terms of planar geometric shapes which correspond to the patterns of metal, oxide, or semiconductor layers that make up the components of the integrated circuit. For such claims it must be made clear how various distinct components are laid out with respect to each other with supporting disclosure in the specification. Claims 6-19 are not understood since the highlighted limitations/ features (in drawing objection in section 4a above) e.g. first drain, second drain, first source, second source, electrodes are not clearly identifiable in disclosure, their distinct layout orientation is not understood, their relative position with one another is not identifiable/ understood in view of the drawings and associated specification description. See for example, prior art RASHED (US 2014/0001563 A1) Fig. 4B/ Fig. 4C and associated disclosure which is in analogous field of art shows clearly  e.g. first drain, second drain, associated required electrodes and their relative positions which are critical for layout features. In view of Instant spec or, drawings,  a single drawing e.g. Fig. 9 and associated disclosure does not clearly identify first drain, second drain, associated electrodes and the figure suggests vaguely all configurations which is unclear from layout perspective. RASHED teaches Fig. 4B vs. Fig. 4C  layout (using e.g. same first physical drain, second physical drain) which are distinct.

    PNG
    media_image1.png
    661
    879
    media_image1.png
    Greyscale

To illustrate further, for example, instant application, in claim 6, lines 18-19 recites “…a second conductive line electrically connected to the second gate electrode, the first source region, and the second source region…” which is vague and unclear. The claim is directed to Fig. 9 layout shown The limitation does not match with the claimed invention of e.g. Figure 9 and description in para [0063] and/ or para [0064]. Fig. 9 appears to teach that a second conductive line electrically connected to the second gate electrode, the first region, and the second region. It is not clear from spec para [0063] and Fig. 9 that first region and second region can be identified as source Claim 6, lines 21-22 recites “…a fourth conductive line electrically connected to the first drain region, the second drain region, the third drain region, and the fourth drain region…” which is vague and unclear. The definitions of drain and source regions and their layout scheme is not clear in view of Fig. 9, Fig. 15 and spec para [0063], para [0065]. Thus the limitation is ambiguous. There is no clear support for the limitation in Fig. 15 either. It appears that the specification or drawings does not provide anything for ascertaining the limitation conditions of claim 6, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similarly, in claim 13, lines 23-24, it recites “…a fifth conductive line electrically connected to the first drain region, the second drain region, the third drain region, and the fourth drain region…” which is vague and unclear. The claim is directed to Fig. 15. The limitations are not clear in view of Fig. 15 and spec para [0103] and/ or para [0105] . Fig. 15 or, Fig. 9 or none of the other figures match the claimed limitation. The layout scheme does not identify  fifth conductive line electrically connected to distinct first drain region, second drain region, third drain region, and the fourth drain region. The specs identify them as any broad spectrum of regions and does not provide guideline to interpret the limitation.

No art rejection provided for claims 6-19.


Response to Arguments
1.	Applicant's arguments filed 01/08/2021 (see Remarks pages 10-11) with respect to drawing (claim) objections have been fully considered but they are not persuasive. Drawing amendment is not sufficient. The presented drawing amendment do not include details of labels/ parts (see in Remarks page 11) of different components. Detailed drawings and associated description must be present in drawings and specification to over-come the drawing (claim) objections. Further, Applicant has not provided sufficient reasons against their arguments and has not provided sufficient explanation that relates to the drawings (see Remarks pages 11 no description of the related figures). Applicant has not explained how the drawing amendment and the claim amendments over-come drawing objections. 
01/08/2021 (see Remarks pages 10-11) with respect to 112b rejection have been fully considered but they are not persuasive since applicant has not provided sufficient reasons against their arguments. See above.
3.	Applicant’s amendment field 01/08/2021 is not fully responsive. To be fully responsive, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 II A). There does not appear to be an attempt to point out where support may be found in the specification for the recent amendments and the newly presented claims.  For example see remarks pages 10-11 where no description is present on how the new amendment is supported by the specification and/ or disclosure.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure. Although rejection is not made, it is plausible that obvious type rejection can be formulated using the prior art as follows:
SONG (US 2016/0085904 A1): Fig. 1-Fig12 disclosure applicable for all claims.
Hou (US 2010/0127333 A1): Fig. 1-Fig. 2 disclosure applicable for al claims.
Prior art teaches The present disclosure provides an integrated circuit. The integrated circuit includes an active region in a semiconductor substrate; a first field effect transistor disposed in the active region; and an isolation structure disposed in the active region. The FET includes a first gate; a first source formed in the active region and disposed on a first region adjacent the first gate from a first side; and a first drain formed in the active region and disposed on a second region adjacent the first gate from a second side. The isolation structure includes an isolation gate disposed adjacent the 
Huang (US 20110147765 A1): Fig. 1-Fig. 8 disclosure applicable for all claims. 
Disclosed integrated circuit includes a first operational device having a first transistor of a first composition; a second operational device having a second transistor of the first composition; and an isolation transistor disposed between the first and second transistors, the isolation transistor having a second composition different from the first composition.
KWON (US 2003/0058027 A1): Fig. 8, Fig. 8 disclosure applicable for all claims.
HEO (US 2015/0188544 A1): Fig. 1-Fig. 4 applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.
Zushi et al. (US 2006/0145266 A1): Prior art applicable for all claims.

Regarding independent claim 1, Zushi teaches a semiconductor device (Fig. 7 in context of para [0048]: layout of connected CMOS inverters. See EXAMINER ANNOTATED VERSION OF ZUSHI FIGURE 7 which is attached for all Fig. 7 references) comprising: a first active area (Fig. 7: 22) and a second active area (Fig. 7: 23) extending in a first direction (Fig. 7: x-direction) and disposed on a substrate (e.g. Fig. 4: SUB) along a second direction (Fig. 7 or, Fig. 4: two active areas are disposed along y-direction) different from the first direction (see Fig. 7); 


    PNG
    media_image2.png
    662
    912
    media_image2.png
    Greyscale

a first transistor (Fig. 7: 20) comprising a first gate electrode (Fig. 7: G0-E1-G1 and as suggested E1 portion is employed using gate electrode.) and first source (Fig. 7: S0) and drain (Fig. 7: D02) areas, the first gate electrode (Fig. 7: G0-E1-G1) being disposed on the first active area and the second active area (Fig. 7: G0-E1-G1 extends over 22, 23.) and extending in the second direction (Fig. 7: y-direction), and 
the first source (Fig. 7: S0) and drain (Fig. 7: D02) areas being disposed on the first active area (Fig. 7: 22) and disposed at opposite sides of the first gate electrode (Fig. 7: G0-E1-G1); a second transistor (Fig. 7: 22T) comprising a second gate electrode (Fig. 7: G2) and second source (Fig. 2: S2) and drain areas (Fig. 2: D02), the second gate electrode (Fig. 7: G2) being disposed on the first active area (Fig. 7: 22) and extending in the second direction (Fig. 7: y-direction), and the second source (Fig. 7: S2) and drain (Fig. 7: D02) areas being disposed on the first active area (Fig. 7: 22) and disposed at configured to interpreted as functional capability for a circuitry setup) turn on and off (depending on applied input bias hi and low levels, 22 and 23 turns on and off as taught from circuitry setup of CMOS inverter as known to ordinary skill in the art. The claim limitation is broadly described and the language encompasses a general biasing 
Regarding claim 2, Zushi teaches the semiconductor device of claim 1, wherein the first transistor (Fig. 7: 20) and the second transistor (Fig. 7: 22T) are PMOS transistors (see e.g. para [0048], lines 1-10), the third transistor (Fig. 7: 21) and the fourth transistor (Fig. 7: 23T) are NMOS transistors (see e.g. para [0048], lines 1-10), 
a voltage for (a voltage for is an intended function) selectively turning off (selectively turned off during inverter operation. When pmos is off, nmos is on and vice versa) the second transistor (Fig. 7: 22T pmos) is a power supply voltage (Fig. 7 circuit configuration teaches when gate input is VDD/ 1 turns off pmos as known to ordinary skill in the art), and a voltage for selectively turning off the fourth transistor is a ground voltage (Fig. 7 circuit configuration teaches when gate input is ground/ 0, it turns off nmos as known to ordinary). (The claim limitation is broadly described and the language encompasses a general biasing scheme, general function/ conditions of inverter with pmos/ nmos x-tors and is not given any patentable weight). 
Regarding claim 3, Zushi teaches the semiconductor device of claim 2, wherein the power supply voltage (e.g. VDD/ 1) is applied to the first source and drain areas (Fig. 7: S0 is applied with voltage to produce VSG required to turn-off PMOS current and to satisfy PMOS I-drive equation as known to ordinary skill in the art) and the second source and drain areas (Fig. 7: S2  is applied with voltage to produce VSG required to turn-off PMOS) except for the source or drain area that is shared by the first transistor and the second transistor (Fig. 7: D02), and the ground voltage (e.g. Ground/ 0) is applied to the third source and drain areas (Fig. 7: S1 is applied with voltage to produce 
(The claim limitation is broadly described and the language encompasses a general biasing scheme, general function/ conditions of inverter with pmos/ nmos x-tors and is not given any patentable weight).









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825    

(Master of Engineering, Electrical Engineering, USA)